FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-538-53 SMOKIN CONCEPTS DEVELOPMENT CORPORATION (Exact name of the registrant as specified in its charter) Colorado 80-0182193 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code (Former name or former address if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Title of Each Class Name of Each Exchange on Which Registered NONE NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 9,629,220 shares of the issuer's common stock, no par value, outstanding as of August 14, 2013. SMOKIN CONCEPTS DEVELOPMENT CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2013 CONTENTS PART I – Financial Information 2 Item 1.Financial Statements 2 Consolidated financial statements (unaudited) Balance sheets 2 Statements of loss 3 Statements of cash flows 4 Statement of changes in equity 5 Notes to unaudited consolidated financial statements 6 Item 2. Management’s Discussion and Analysis 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – Other information 25 Item 1.Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2.Unregistered Sales of Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 1 SMOKIN CONCEPTS DEVELOPMENT CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other Inventory - Total current assets Deposit Intangible asset Property and equipment, net Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Related party payable - Accrued expenses Note payable and accrued interest - Convertible notes payable and accrued interest, current portion Total current liabilities Deferred rent Convertible notes payable and accrued interest, net of current portion, (net of $323,976 (2013) and $682,938 (2012) discount) Total liabilities Commitments and contingencies Equity Preferred stock, 1,000,000 shares authorized, none issued or outstanding - - Common stock - no par value; Authorized shares - 50,000,000 Issued and outstanding shares - 9,587,887 (2013) and 6,980,270 (2012) Additional paid-in capital Accumulated deficit ) ) Total Smokin Concepts Development Corporation ("SCDC") equity Noncontrolling interest Total equity Total liabilities and equity $ $ See notes to unaudited consolidated financial statements. 2 SMOKIN CONCEPTS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF LOSS (Unaudited) Three months ended Six months ended June 30, June 30, Revenue $ $
